Exhibit 24 POWER OF ATTORNEY KNOW ALL MEN BY THESE PRESENTS: THAT, AT&T INC., a Delaware corporation, hereinafter referred to as the “Corporation,” proposes to file with the Securities and Exchange Commission at Washington, D.C., under the provisions of the Securities Act of 1933, as amended, a Registration Statement or Statements on Form S-8 for the issuance of additional shares of the Corporation’s Common Stock pursuant to the DIRECTV 2010 Stock Plan, the DIRECTV 401(k) Savings Plan, and the Liberty Entertainment, Inc. Transitional Stock Adjustment Plan; NOW, THEREFORE, each of the undersigned hereby constitutes and appoints RandallL.Stephenson, JonathanP.Klug, JohnJ.Stephens, PaulW.Stephens, WayneWatts, or any one of them, all of the City of Dallas and State of Texas, the attorneys for the undersigned and in the undersigned’s name, place and stead, and in the undersigned’s office and capacity in the Corporation, to execute and file a registration statement or statements, and thereafter to execute and file any and all amended registration statements and amended prospectuses or amendments or supplements to any of the foregoing, hereby giving and granting to said attorneys full power and authority to do and perform each and every act and thing whatsoever requisite and necessary to be done in and concerning the premises, as fully to all intents and purposes as the undersigned might or could do if personally present at the doing thereof, hereby ratifying and confirming all that said attorneys may or shall lawfully do, or cause to be done, by virtue hereof. IN WITNESS WHEREOF, each of the undersigned has hereunto set his or her hand the date set forth opposite their name. April 23, 2015 /s/ Randall L. Stephenson Date Randall L. Stephenson Chairman of the Board, Chief Executive Officer and President April 23, 2015 /s/ Scott T. Ford Date Scott T. Ford Director April 25, 2015 /s/ Glenn H. Hutchins Date Glenn H. Hutchins Director April 23, 2015 /s/ William E. Kennard Date William E. Kennard Director April 24, 2015 /s/ Jon C. Madonna Date Jon C. Madonna Director April 23, 2015 /s/ Michael B. McCallister Date Michael B. McCallister Director April 23, 2015 /s/ John B. McCoy Date John B. McCoy Director April 23, 2015 /s/ Beth E. Mooney Beth E. Mooney Director April 23, 2015 /s/ Joyce M Roché Date Joyce M. Roché Director April 24, 2015 /s/ Matthew K. Rose Date Matthew K. Rose Director April 23, 2015 /s/ Cynthia B. Taylor Date Cynthia B. Taylor Director April 23, 2015 /s/ Laura D’Andrea Tyson Date Laura D’Andrea Tyson Director
